PER CURIAM.
The husband in a pending action for dissolution of marriage appeals from an appealable non-final order establishing his obligation to pay temporary child support. *1111We affirm that order on the merits, and we are precluded from reviewing the husband’s arguments concerning the court’s failure to rule on his motion to obtain timesharing with his children. Because the circuit court did not either grant or deny the husband’s motion in the order on appeal, the circuit court’s handling of that motion is beyond the scope of our review. See Pinellas Cnty. Sch. Bd. v. Crowley, 911 So.2d 881, 882 (Fla. 2d DCA 2005) (recognizing that jurisdiction to review a non-final order certifying a class was limited to review of the propriety of that order); see also Stanberry v. Escambia Cnty., 813 So.2d 278, 279 (Fla. 1st DCA 2002) (holding that jurisdiction to review a non-final order does not confer plenary appellate jurisdiction).
BENTON, PADOVANO, and RAY, JJ., concur.